[Cite as State v. Hendrickson, 2022-Ohio-3324.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                Plaintiff-Appellee,               :
                                                             No. 111064
                v.                                :

JUSTIN A. HENDRICKSON,                            :

                Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: September 22, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-21-657219-A


                                            Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Melissa Riley, Assistant Prosecuting
                Attorney, for appellee.

                Cullen Sweeney, Cuyahoga County Public Defender, and
                Francis Cavallo, Assistant Public Defender, for appellant.


LISA B. FORBES, J.:

                   Appellant Justin A. Hendrickson (“Hendrickson”) appeals the trial

court’s order sentencing him to eight years in prison. After reviewing the facts of the

case and pertinent law, we affirm.
I.   Facts and Procedural History

                 On October 25, 2021, Hendrickson pled guilty to two counts of illegal

use of a minor in nudity-oriented material, a felony of the second degree in violation

of R.C. 2907.323(A)(1) as charged in Counts 1 and 2 of the indictment, and one count

of possessing criminal tools, a felony of the fifth degree in violation of

R.C. 2923.24(A) as charged in Count 4 of the indictment.

                 A sentencing hearing was held on November 3, 2021. At the hearing,

the trial court sentenced Hendrickson to serve eight years in prison on Count 1, eight

years in prison on Count 2, and 11 months in prison on Count 4. The court ordered

all terms to be served concurrently for a total prison term of eight years. It is from

this order that Hendrickson appeals.

II. Law and Analysis

                 On appeal, Hendrickson raises the following three assignments of

error:

         The trial court erred when it imposed the maximum sentence without
         support in the record for the requisite statutory findings under
         R.C. 2929.11, 2929.12, and 2929.14.

         Appellant was denied the effective assistance of counsel when his
         attorney failed to argue any of the available mitigation.

         The trial court erred by considering uncharged allegations of conduct
         in sentencing him to a maximum sentence, deprived appellant of his
         liberty without due process and of his constitutional rights to a grand
         jury indictment, to trial by an impartial jury, to proof of the charges
         against him beyond a reasonable doubt, to confront the witnesses
         against him, and to otherwise present a defense.
      A. Maximum Sentence

                In his first assignment of error, Hendrickson argues that the “trial

court erred when it imposed the maximum sentence without support in the record

for the requisite statutory findings under R.C. 2929.11, 2929.12 and 2929.14.” We

disagree.

                Our review of felony sentencing is governed by R.C. 2953.08(G)(2),

which states:

      The appellate court may take any action authorized by this division if it
      clearly and convincingly finds either of the following:

      (a) That the record does not support the sentencing court’s findings
      under division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4)
      of section 2929.14, or division (I) of section 2929.20 of the Revised
      Code, whichever, if any, is relevant;

      (b) That the sentence is otherwise contrary to law.

                R.C. 2953.08(G)(2)(b) “does not provide a basis for an appellate court

to modify or vacate a sentence based on its view that the sentence is not supported

by the record under R.C. 2929.11 and 2929.12.” State v. Jones, 163 Ohio St.3d 242,

2020-Ohio-6729, 169 N.E.3d 649, ¶ 39. Additionally,

      if the sentence is within the statutory range for the offense and the trial
      court considered both the purposes and principles of felony sentencing
      in R.C. 2929.11 and the seriousness and recidivism factors in
      R.C. 2929.12, the court’s imposition of any prison term for a felony
      conviction is not contrary to law.

State v. Phillips, 8th Dist. Cuyahoga No. 110148, 2021-Ohio-2772, ¶ 7.

                While trial courts are required to consider both R.C. 2929.11 and

2929.12 before imposing a prison sentence, they are not required to make specific
findings under any of those considerations. Jones at ¶ 20, citing State v. Wilson,

129 Ohio St.3d 214, 2011-Ohio-2669, 951 N.E.2d 381, ¶ 31; State v. Arnett, 88 Ohio

St.3d 208, 724 N.E.2d 793 (2000).        “Indeed, consideration of the factors is

presumed unless the defendant affirmatively shows otherwise.” Phillips at ¶ 8,

citing State v. Wright, 2018-Ohio-965, 108 N.E.3d 1109, ¶ 16 (8th Dist.).

              At the outset, we note that in his first assignment of error,

Hendrickson argues that there was no support in the record “for the requisite

statutory findings under R.C.* * * 2929.14.” However, in this case, the trial court

was not required to make any findings under R.C. 2929.14. As noted, under

R.C. 2953.08(G)(2), appellate court review is limited to whether the record supports

a   trial   court’s   findings   under    R.C.   2929.14(B)(2)(e)     and    (C)(4).

R.C. 2929.14(B)(2)(e) relates to an offender who has been convicted of a repeat

violent offender specification, and R.C. 2929.14(C)(4) concerns consecutive

sentences. Because Hendrickson was not convicted of a repeat violent offender

specification nor was he sentenced to consecutive sentences, the trial court in this

case was not required to make these statutory findings.

              In essence, Hendrickson seeks to have his sentence modified by this

court asserting that “there is clear and convincing evidence that the trial court’s

findings [under R.C. 2929.11 and 2929.12] were not supported by the record,

therefore a maximum sentence cannot be sustained.” However, the trial court was

not required to make findings under those statutes, and Hendrickson offers no
evidence to rebut the presumption that the trial court considered the relevant

sentencing factors under R.C. 2929.11 and 2929.12.

               To the contrary, at sentencing the trial court outlined, on the record,

the purposes of felony sentencing pursuant to R.C. 2929.11 and found “there is a

clear need for incapacitation of Mr. Hendrickson in order to protect the public from

any future offense by him; that incarcerating him will act as a deterrent for his

behavior.” Further, “while the charges are similar in this case, the crimes themselves

accompanied by his description as outlined in the PSI take these crimes and separate

them from other cases that I’ve seen of this nature.” Finally, the court stated that

Hendrickson’s “sentence in this matter will not be based on [his] race, ethnicity,

gender, or religion.”

               Next, the    court   considered    the seriousness      factors      under

R.C. 2929.12(B) and stated:

      I will state that the injury exacerbated by the victim’s physical or mental
      condition or age; these are infants depicted in these pictures, and the
      report from the court psychiatric clinic describes the defendant’s* * *
      sexual interest in the categories of females five years of age or younger,
      males and females between the ages of six to 13, and adolescent males
      and females between the ages of 14 to 17.

       ***

      I do not find that substantial grounds exist to mitigate his conduct.

               Finally,   the   court   considered     the   recidivism    factors     in

R.C. 2929.12(D).    The court referenced Hendrickson’s previous violations of

community-control sanctions and his conviction for failure to notify of change of

address and found “that he has not responded favorably to sanctions previously
imposed * * *.” The trial court also noted that the sexual-offender evaluation

referenced sexually explicit letters that Hendrickson wrote while he was in a

community-based correctional facility (“CBCF”) about scenarios including himself

and young children “that got him kicked out of that program.” The court went on to

find that Hendrickson had not “led a law-abiding life for a significant number of

years. I do not find that these offenses were committed under circumstances

unlikely to reoccur. * * * This is the third time he’s been convicted of sex offenses.”

After making all of these findings, the court went on to announce Hendrickson’s

sentence.

               Accordingly, the record demonstrates that the court did consider

R.C. 2929.11 and 2929.12 and did so explicitly on the record. Hendrickson’s first

assignment of error is overruled.

      B. Ineffective Assistance of Counsel

               In his second assignment of error, Hendrickson argues that he

received ineffective assistance of counsel. We disagree.

               To succeed on a claim of ineffective assistance of counsel, a defendant

must establish that his or her attorney’s performance was deficient, and that the

defendant was prejudiced by the deficient performance. Strickland v. Washington,

466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). However, a court need not

determine whether counsel’s performance was deficient before examining the

prejudice suffered by the defendant as a result of the alleged deficiencies. To show

that he or she was prejudiced, the defendant must prove that, but for counsel’s
errors, the result of a trial would have been different. State v. Williams, 8th Dist.

Cuyahoga No. 66864, 1995 Ohio App. LEXIS 2847, 16 (July 5, 1995), citing State v.

Mills, 62 Ohio St.3d 357, 376, 582 N.E.2d 972 (1992).              The object of an

ineffectiveness claim is not to grade counsel’ s performance. Id. at 697. See also

State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989).

              Hendrickson argues that his trial counsel was deficient for failing “to

argue some mitigation of sentence.”

              A review of the record demonstrates that at sentencing,

Hendrickson’s trial counsel did argue mitigation.       At the sentencing hearing,

Hendrickson’s trial counsel addressed the court and made the following statements:

      On behalf of Mr. Hendrickson, he’s certainly been open, honest,
      forthright with counsel that he does accept full responsibility for his
      actions in this case. I think that it is significant that when confronted
      with these allegations, that he voluntarily met with law enforcement.
      He provided a full statement to them; that he acknowledged what he
      did, that he certainly didn’t run from his responsibilities, and has
      accepted responsibility for the actions that bring him before this Court.

      I know that the facts of this case are from 2017. He does have * * * some
      failure to verify change of address and an escape, but form a review of
      the presentence report, it indicated that those cases occurred after that.
      So I would indicate as far as the sentencing factor goes that he was not
      on supervision at the time of the present offense which I think is
      important.

      He was cooperative with the court psychiatric clinic in going through
      the mitigation report, that he participated in a Static-99, and I would
      as the Court to consider in mitigation the findings of the court
      psychiatric clinic that he has a low IQ, somewhere as low as 61; that he
      has, since being place on supervision for his judicial release, followed
      up with probation out there; that he’s reported when required; that he’s
      updated his address and maintained stable housing.
      [W]e would ask the Court to consider in mitigation that he, for income,
      gets $794 from Social Security and that disability is related to his low
      IQ et cetera.

      ***

      I would also indicate, Judge, that my client was a victim when he was a
      child, and certainly sex offender treatment would be something that
      would be beneficial to my client.

               Therefore, there is no support for the proposition that Hendrickson’s

trial counsel failed to argue any mitigation at sentencing. Hendrickson also argues

various possible mitigating circumstances that his trial counsel could have argued

at sentencing. However, we note that “[t]he extent to which counsel presents

mitigation evidence at a sentencing hearing is generally a matter of trial strategy.”

State v. Tinsley, 8th Dist. Cuyahoga No. 105551, 2018-Ohio-278, ¶ 17. It is well-

established that matters of trial strategy cannot be the basis of an ineffective

assistance of counsel claim. See State v. Clayton, 62 Ohio St.2d 45, 49, 402 N.E.2d

1189 (1980).

               Accordingly, Hendrickson’s second assignment of error is overruled.

      C. Uncharged Allegations

               In his final assignment of error, Hendrickson argues that the trial

court erred in relying “on uncharged and unproven allegations that [he] had written

some graphic depictions of sexual activity on a computer while in residence at a

Community Based Correctional awaiting placement at a treatment facility” when it

imposed his sentence. Hendrickson contends that “the trial court committed error
and deprived [him] of a litany of constitutional rights” by “increasing [his] sentence

for * * * uncharged and unproven conduct[.]”

               This court has found that “[c]onduct by a defendant that does not

result in a conviction, much less a criminal charge, can be considered by the court

during sentencing.” State v. Steele, 8th Dist. Cuyahoga No. 105085, 2017-Ohio-

7605, ¶ 10, citing State v. Clayton, 8th Dist. Cuyahoga No. 99700, 2014-Ohio-112,

¶ 16. However, that conduct cannot be “the sole basis for the sentence.” State v.

Gray, 8th Dist. Cuyahoga No. 91806, 2009-Ohio-4200, ¶ 13, citing State v.

Williams, 8th Dist. Cuyahoga No. 79273, 2002-Ohio-503.

               Here, there is no evidence in the record to support Hendrickson’s

contention that the trial court increased his sentence for writing the sexually explicit

letters while in a CBCF, let alone that it was the sole basis for imposing his sentence.

Rather, the trial court acknowledged the fact that Hendrickson wrote the sexually

explicit letters involving children. The court made this acknowledgment when it

considered the sentencing factors under R.C. 2929.11 and 2929.12 and noted that

Hendrickson had not responded positively to community-control sanctions in the

past, as evidenced by him being “kicked out” of a CBCF for writing the sexually

explicit letters. There is no indication from the record that the court used this

information as the sole basis for imposing Hendrickson’s sentence.

               Hendrickson’s third assignment of error is overruled.

               Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue of out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

convictions having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

MICHELLE J. SHEEHAN, P.J., and
EMANUELLA D. GROVES, J., CONCUR